Citation Nr: 0301766	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

(The issues of entitlement to service connection for a back 
disability and whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
hip and leg disability will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  From April 1978 to March 1995, he was a 
member of the Puerto Rico Army National Guard.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a June 1999 rating decision rendered by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded the case to the RO for further development.  

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for a back disability.  
Having reopened the claim, the Board is undertaking 
additional development on the issue of entitlement of service 
connection for a back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.  The Board is deferring adjudication 
of the issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim of service 
connection for a left leg and hip disability pending 
development of the issue of service connection for a back 
disability.  

The Board notes that the veteran's representative, in a 
September 2002 brief, has asserted that the RO failed to 
comply with the Board's prior remand as a Supplemental 
Statement of the Case had not been issued as instructed by in 
the remand.  However, as set forth below, the Board has 
reopened the veteran's claim for a back disability and 
determined that additional development is warranted.  In 
light of the authority granted to the Board to conduct 
evidentiary development, the Board finds that to remand the 
case to the RO for issuance of a Supplemental Statement of 
the Case would result in needless delay of the veteran's 
claims.  The Board finds that the veteran is not prejudiced 
by this action.  See generally Bernard v. Brown, 4 Vet. App. 
384 (1993).  On the contrary, the Board is undertaking the 
development (scheduling a VA examination) requested by the 
veteran's representative in the September 2002 brief.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability was denied by a November 1997 rating 
decision.  The veteran was informed of this decision and did 
not appeal.

2.  Medical evidence submitted since November 1997 bears 
directly and substantially upon the claim of service 
connection for a back disorder, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied service 
connection for a back disability is final. 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. § 19.192 (1991) 
(38 C.F.R. § 20.1103 (2002)).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.
Pursuant to the Board prior remand, the RO informed the 
veteran of the VCAA.  He was informed of what information was 
necessary to reopen his claims, and what information or 
evidence he was to provide to reopen his claims.  In view of 
the decision reached herein reopening the veteran's claims 
for service connection for a back disability, the Board 
concludes that the requirements set forth in the VCAA have 
been satisfied as to this issue.

Background.  The veteran contends that new and material 
evidence has been submitted to reopen previously disallowed 
claims for service connection for a present left hip and leg 
disability and a back disability.  He asserts that these 
disabilities arose from an injury that occurred on August 19, 
1978, during a period of inactive duty for training while he 
was a member of the Puerto Rico Army National Guard.  His 
original claims of entitlement to service connection for a 
left hip and leg disability and service connection for a back 
condition were denied by means of a May 1996 rating action.  
The evidence on file at the time of this decision included 
the following:  an August 1978, statement from the veteran 
wherein he asserted that he fell out of a pickup truck 
hitting his left elbow, left hip, and left leg; lay witness 
statements substantiating the veteran's account; service 
medical records for the period of inactive duty for training 
in August 1978, post-service private treatment records; and 
the reports of VA examinations conducted in December 1995.  
The veteran was informed of this rating decision by letter 
dated in May 1996.  

Thereafter, the RO received additional service medical 
records and private treatment records dated from 1978 to 
1996.  After considering the additional medical evidence, the 
RO issued a January 1997 rating decision that denied service 
connection for a left hip and left leg condition and service 
connection for a back condition.  The veteran was informed of 
this decision by letter dated February 5, 1997.   Upon 
receipt of VA outpatient treatment records dated from April 
1982 to October 1982, the RO issued a November 1997 rating 
decision that again denied service connection for a left hip 
and leg condition and service connection for a back 
condition.  The veteran was informed of this decision by 
letter dated November 25, 1997.  However, as noted by the 
Board in its April 2001 remand, the evidence does not show 
that the veteran filed a notice of disagreement to this 
decision.

In August 1998, the veteran submitted a statement asking that 
his claim be reopened.  In support of his claim, he submitted 
additional private treatment records that were not of record 
when the RO issued the November 1997 rating decision.
These records include medical records dated from December 
1997 to February 1998 from Dr. Richard Gonzalez Diaz, a 
private orthopedist, showing that the veteran complained of 
low back and right lower extremity pain.  Dr. Gonzalez Diaz 
noted that the veteran had an 18-year history of lumbar 
strain after falling from a truck.  A December 1997, private 
x-ray report notes that the veteran's right hip had supero-
lateral narrowing of the right hip joint space with 
associated subchondral sclerosis and osteophyte formation 
secondary to degenerative joint disease.  The left hip was 
well preserved.  The lumbosacral spine series showed 
narrowing of the L4-L5 intervertebral space consistent with 
discogenic disease.  There were also marginal osteophytes 
originating anteriorly from all the lumbar vertebrae.  Both 
knees appeared normal and well preserved with no evidence of 
bone or joint disease.  

The evidence received since the November 1997 denial of 
service connection also includes an April 1998 private 
medical report from the First Spine and Orthopaedic Center of 
Puerto Rico indicating continued treatment for low back pain 
and right leg pain and weakness.  

By rating action in June 1999, the RO denied service 
connection for a left hip and leg condition and service 
connection for a back condition.  The veteran was informed of 
this decision by letter dated in August 1999.  Thereafter, 
the veteran filed a notice of disagreement and the RO 
furnished him with an April 2000 statement of the case.  A 
timely substantive appeal was received from the veteran in 
June 2000.  

In April 2001, the Board remanded the case to the RO for 
further development and to ensure compliance with the VCAA.  
By letter dated in February 2002, the veteran was informed of 
what evidence was necessary to support his claims to reopen, 
what information was needed from him and where to send the 
information.  In a May 2001 statement, the veteran indicated 
that all of his private medical records had been submitted to 
the RO.  It was his contention that the information he had 
supplied was new and material and sufficient to reopen his 
claims and establish service connection for a left hip and 
leg disability as well as service connection for a back 
disability.   


Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2002).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2002).  In addition, service connection 
may be established on secondary basis if the claimed 
disability is due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran 
claim of entitlement to service connection for a back 
condition.  In particular, the Board notes that since the 
prior denial of service connection a private physician has 
proffered a link between the veteran's documented injury 
during inactive duty for training and a present low back 
disability.  This information is "new" as the medical 
records were not on file at the time of the last prior 
denial.  

This new evidence is also material as the medical statements 
specifically address the etiology of the veteran's present 
back disorder.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of information previously 
considered, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the veteran's claim for service connection for a 
back disability has been submitted.  38 C.F.R. § 3.156(a).  

Having found that the veteran's claim for service connection 
for a back condition have been reopened, the Board has 
reviewed the evidence and determined that further evidentiary 
development is necessary.  Accordingly, as set forth in the 
Introduction, the Board is undertaking additional development 
on the issue entitlement of service connection for a back 
condition pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).

	
ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back condition is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed. 



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

